                                          Case 3:17-cv-02911-JSC Document 111 Filed 01/28/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA MORENO,                                    Case No.17-cv-02911-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISCHARGING ORDERS TO
                                                 v.                                        SHOW CAUSE
                                   9

                                  10     SAN FRANCISCO BAY AREA RAPID                      Re: Dkt. Nos. 108, 109, 110
                                         TRANSIT DISTRICT,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of Defendant’s response to the Court’s Orders to Show Cause.

                                  14   (Dkt. Nos. 108, 109, 110.) Given the declaration of counsel and the attestations therein, the

                                  15   Orders to Show Cause are VACATED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 28, 2019

                                  18
                                  19
                                                                                                   JACQUELINE SCOTT CORLEY
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
